86 F.3d 1165
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Giovanni Fontes SCOLARI, Defendant-Appellant.
No. 95-50347.
United States Court of Appeals, Ninth Circuit.
Submitted May 20, 1996.*Decided May 29, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Giovanni Fontes Scolari appeals his sentence of 151 months under the Sentencing Guidelines, imposed on remand following his guilty plea conviction for possession with intent to distribute cocaine.   Scolari contends that the district court arbitrarily resentenced him to the middle of the applicable Guidelines range.1  We review de novo, United States v. Johnson, 953 F.2d 1167, 1173 (9th Cir.) cert. denied, 113 S.Ct. 226 (1992), and affirm.


3
The district court is required to provide a statement of reasons for choosing a particular sentence if the span of the applicable Guidelines exceeds twenty-four months.  United States v. Howard, 894 F.2d 1085, 1092 (9th Cir.1990);  18 U.S.C. § 3553(c)(1) (West Supp.1995).   Because the district court provided adequate reasons for Scolari's 151-month sentence, Scolari's sentence is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 In United States v. Scolari, No. 93-50627 (9th Cir.  Aug. 23, 1994) (unpublished memorandum disposition), this court vacated Scolari's sentence because the district court failed to make adequate factual findings to support the denial of an additional one-level reduction for super-acceptance of responsibility under U.S.S.G. § 3E1.1(b) (Nov. 1992).   On remand the district court granted the additional reduction, but resentenced Scolari to the same sentence